UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-14939 AMERICA’S CAR-MART, INC. (Exact name of registrant as specified in its charter) Texas 63-0851141 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 802 Southeast Plaza Ave., Suite 200, Bentonville, Arkansas 72712 (Address of principal executive offices) (zip code) (479) 464-9944 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer ý Non-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding at August 28, 2013 Common stock, par value $.01 per share Part I.FINANCIAL INFORMATION Item 1.Financial Statements America’s Car-Mart, Inc. Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands except share and per share amounts) July 31, 2013 April 30, 2013 Assets: Cash and cash equivalents $ $ Accrued interest on finance receivables Finance receivables, net Inventory Prepaid expenses and other assets Income taxes receivable, net - Goodwill Property and equipment, net Total Assets $ $ Liabilities, mezzanine equity and equity: Liabilities: Accounts payable $ $ Deferred payment protection plan revenue Accrued liabilities Income taxes payable, net - Deferred tax liabilities, net Revolving credit facilities Total liabilities Commitments and contingencies Mezzanine equity: Mandatorily redeemable preferred stock Equity: Preferred stock, par value $.01 per share, 1,000,000 shares authorized; none issued or outstanding - - Common stock, par value $.01 per share, 50,000,000 shares authorized; 12,418,318 and 12,414,659 issued at July 31, 2013 and April 30, 2013, respectively, of which 9,017,929 and 9,023,290 were outstanding at July 31, 2013 and April 30, 2013, respectively Additional paid-in capital Retained earnings Less:Treasury stock, at cost, 3,400,389 and 3,391,369 shares at July 31, 2013 and April 30, 2013, respectively ) ) Total stockholders' equity Non-controlling interest Total equity Total Liabilities, Mezzanine Equity and Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Condensed Consolidated Statements of Operations America’s Car-Mart, Inc. (Unaudited) (Dollars in thousands except share and per share amounts) Three Months Ended July 31, Revenues: Sales $ $ Interest and other income Total revenue Costs and expenses: Cost of sales, excluding depreciation shown below Selling, general and administrative Provision for credit losses Interest expense Depreciation and amortization Loss on disposal of property and equipment 41 - Total costs and expenses Income before taxes Provision for income taxes Net income $ $ Less:Dividends on mandatorily redeemable preferred stock ) ) Net income attributable to common stockholders $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Condensed Consolidated Statements of Cash Flows America’s Car-Mart, Inc. (Unaudited) (In thousands) Three Months Ended July 31, Operating Activities: Net income $ $ Adjustments to reconcile net income from operations to net cash provided by operating activities: Provision for credit losses Losses on claims for payment protection plan Depreciation and amortization Amortization of debt issuance costs 73 46 Loss on disposal of property and equipment 41 - Stock based compensation Deferred income taxes ) Change in operating assets and liabilities: Finance receivable originations ) ) Finance receivable collections Accrued interest on finance receivables ) ) Inventory Prepaid expenses and other assets 23 Accounts payable and accrued liabilities ) ) Deferred payment protection plan revenue Income taxes, net Excess tax benefit from share based compensation (5 ) - Net cash provided by operating activities Investing Activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Financing Activities: Exercise of stock options and warrants 36 - Excess tax benefit from share based compensation 5 - Issuance of common stock 79 69 Purchase of common stock ) ) Dividend payments ) ) Debt issuance costs ) - Change in cash overdrafts Proceeds from revolving credit facilities Payments on revolving credit facilities ) ) Net cash provided by (used in) financing activities ) Increase (Decrease) in cash and cash equivalents 16 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 Notes to Consolidated Financial Statements (Unaudited) America’s Car-Mart, Inc. A – Organization and Business America’s Car-Mart, Inc., a Texas corporation (the “Company”), is one of the largest publicly held automotive retailers in the United States focused exclusively on the “Integrated Auto Sales and Finance” segment of the used car market.References to the Company typically include the Company’s consolidated subsidiaries.The Company’s operations are principally conducted through its two operating subsidiaries, America’s Car Mart, Inc., an Arkansas corporation (“Car-Mart of Arkansas”), and Colonial Auto Finance, Inc., an Arkansas corporation (“Colonial”).Collectively, Car-Mart of Arkansas and Colonial are referred to herein as “Car-Mart.”The Company primarily sells older model used vehicles and provides financing for substantially all of its customers. Many of the Company’s customers have limited financial resources and would not qualify for conventional financing as a result of limited credit histories or past credit problems.As of July 31, 2013, the Company operated 126 dealerships located primarily in small cities throughout the South-Central United States. B – Summary of Significant Accounting Policies General The accompanying condensed consolidated balance sheet as of April 30, 2013, which has been derived from audited financial statements, and the unaudited interim condensed financial statements as of July 31, 2013 and 2012, have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q in Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months ended July 31, 2013 are not necessarily indicative of the results that may be expected for the year ending April 30, 2014.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended April 30, 2013. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries.All intercompany accounts and transactions have been eliminated. Segment Information Each dealership is an operating segment with its results regularly reviewed by the Company’s chief operating decision maker in an effort to make decisions about resources to be allocated to the segment and to assess its performance. Individual dealerships meet the aggregation criteria under the current accounting guidance.The Company operates in the Integrated Auto Sales and Finance segment of the used car market.In this industry, the nature of the sale and the financing of the transaction, financing processes, the type of customer and the methods used to distribute the Company’s products and services, including the actual servicing of the contracts as well as the regulatory environment in which the Company operates, all have similar characteristics.Each of our individual dealerships is similar in nature and only engages in the selling and financing of used vehicles.All individual dealerships have similar operating characteristics.As such, individual dealerships have been aggregated into one reportable segment. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the period.Actual results could differ from those estimates. 5 Concentration of Risk The Company provides financing in connection with the sale of substantially all of its vehicles.These sales are made primarily to customers residing in Alabama, Arkansas, Georgia, Kentucky, Mississippi, Missouri, Oklahoma, Tennessee, and Texas, with approximately 37% of revenues resulting from sales to Arkansas customers.Periodically, the Company maintains cash in financial institutions in excess of the amounts insured by the federal government. Restrictions on Distributions/Dividends The Company’s revolving credit facilities generally limit distributions by the Company to its shareholders in order to repurchase the Company’s common stock.The distribution limitations under the Agreement allow the Company to repurchase the Company’s stock so long as: either (a) the aggregate amount of such repurchases does not exceed $40 million beginning March 9, 2012 and the sum of borrowing bases combined minus the principal balances of all revolver loans after giving effect to such repurchases is equal to or greater than 25% of the sum of the borrowing bases, or (b) the aggregate amount of such repurchases does not exceed 75% of the consolidated net income of the Company measured on a trailing twelve month basis; provided that immediately before and after giving effect to the stock repurchases, at least 12.5% of the aggregate funds committed under the credit facilities remain available. Thus, the Company is limited in the amount of dividends or other distributions it can make to its shareholders without the consent of the Company’s lenders. Cash Equivalents The Company considers all highly liquid debt instruments purchased with original maturities of three months or less to be cash equivalents. Finance Receivables, Repossessions and Charge-offs and Allowance for Credit Losses The Company originates installment sale contracts from the sale of used vehicles at its dealerships.These installment sale contracts carry interest rates ranging from 11% to 19% using the simple effective interest method including any deferred fees.Contract origination costs are not significant.The installment sale contracts are not pre-computed contracts whereby buyers are obligated to pay back principal plus the full amount of interest that will accrue over the entire term of the contract.Finance receivables are collateralized by vehicles sold and consist of contractually scheduled payments from installment contracts net of unearned finance charges and an allowance for credit losses.Unearned finance charges represent the balance of interest receivable to be earned over the entire term of the related installment contract, less the earned amount ($2.0 million at July 31, 2013 and $1.8 million at April 30, 2013), and as such, has been reflected as a reduction to the gross contract amount in arriving at the principal balance in finance receivables. An account is considered delinquent when a contractually scheduled payment has not been received by the scheduled payment date.While the Company does not formally place contracts on nonaccrual status, the immaterial amount of interest that may accrue after an account becomes delinquent up until the point of resolution via repossession or write-off, is reserved for against the accrued interest on the Consolidated Balance Sheets. Delinquent contracts are addressed and either made current by the customer, which is the case in most situations, or the vehicle is repossessed or written off, if the collateral cannot be recovered quickly. Customer payments are set to match their pay-day with over 75% of payments due on either a weekly or bi-weekly basis. The frequency of the payment due dates combined with the declining value of collateral lead to prompt resolutions on problem accounts.Accounts are delinquent when the customer is one day or more behind on their contractual payments.At July 31, 2013, 5.4% of the Company’s finance receivable balances were 30 days or more past due compared to 4.0% at July 31, 2012. Substantially all of the Company’s automobile contracts involve contracts made to individuals with impaired or limited credit histories, or higher debt-to-income ratios than permitted by traditional lenders.Contracts made with buyers who are restricted in their ability to obtain financing from traditional lenders generally entail a higher risk of delinquency, default and repossession, and higher losses than contracts made with buyers with better credit. The Company works very hard to keep its delinquency percentages low, and not to repossess vehicles.Accounts one day late are sent a notice in the mail.Accounts three days late are contacted by telephone.Notes from each telephone contact are electronically maintained in the Company’s computer system.If a customer becomes severely delinquent in his or her payments, and management determines that timely collection of future payments is not probable, the Company will take steps to repossess the vehicle.The Company attempts to resolve payment delinquencies amicably prior to repossessing a vehicle.Periodically, the Company enters into contract modifications with its customers to extend the payment terms.The Company only enters into a contract modification or extension if it believes such action will increase the amount of monies the Company will ultimately realize on the customer’s account. At the time of modification, the Company expects to collect amounts due including accrued interest at the contractual interest rate for the period of delay. Other than the extension of additional time, concessions are not granted to customers at the time of modifications. Modifications are minor and are made for pay-day changes, minor vehicle repairs and other reasons.For those vehicles that are repossessed, the majority are returned or surrendered by the customer on a voluntary basis.Other repossessions are performed by Company personnel or third party repossession agents.Depending on the condition of a repossessed vehicle, it is either resold on a retail basis through a Company dealership, or sold for cash on a wholesale basis primarily through physical and/or on-line auctions. 6 The Company takes steps to repossess a vehicle when the customer becomes delinquent in his or her payments and management determines that timely collection of future payments is not probable.Accounts are charged-off after the expiration of a statutory notice period for repossessed accounts, or when management determines that the timely collection of future payments is not probable for accounts where the Company has been unable to repossess the vehicle.For accounts with respect to which the vehicle was repossessed, the fair value of the repossessed vehicle is charged as a reduction of the gross finance receivable balance charged-off.On average, accounts are approximately 71 days past due at the time of charge-off.For previously charged-off accounts that are subsequently recovered, the amount of such recovery is credited to the allowance for credit losses. The Company maintains an allowance for credit losses on an aggregate basis, as opposed to a contract-by-contract basis, at an amount it considers sufficient to cover estimated losses inherent in the portfolio at the balance sheet date in the collection of its finance receivables currently outstanding.The Company accrues an estimated loss as it is probable that the entire amount will not be collected and the amount of the loss can be reasonably estimated in the aggregate.The allowance for credit losses is based primarily upon historical credit loss experience, with consideration given to recent credit loss trends and changes in contract characteristics (i.e., average amount financed and term), delinquency levels, collateral values, economic conditions and underwriting and collection practices.The allowance for credit losses is periodically reviewed by management with any changes reflected in current operations.Although it is at least reasonably possible that events or circumstances could occur in the future that are not presently foreseen which could cause actual credit losses to be materially different from the recorded allowance for credit losses, the Company believes that it has given appropriate consideration to all relevant factors and has made reasonable assumptions in determining the allowance for credit losses. The calculation of the allowance for credit losses uses the following primary factors: · The number of units repossessed or charged-off as a percentage of total units financed over specific historical periods of time. · The average net repossession and charge-off loss per unit during the last eighteen months, segregated by the number of months since the contract origination date, and adjusted for the expected future average net charge-off loss per unit.Approximately 50% of the charge-offs that will ultimately occur in the portfolio are expected to occur within 10-11 months following the contract origination date.The average age of an account at charge-off date is 10.8 months. · The timing of repossession and charge-off losses relative to the date of sale (i.e., how long it takes for a repossession or charge-off to occur) for repossessions and charge-offs occurring during the last eighteen months. A point estimate is produced by this analysis which is then supplemented by any positive or negative subjective factors to arrive at an overall reserve amount that management considers to be a reasonable estimate of incurred losses inherent in the portfolio at the balance sheet date that will be realized via actual charge-offs in the future.Periods of economic downturn do not necessarily lead to increased credit losses because the Company provides basic affordable transportation to customers that, for the most part, do not have access to public transportation.The effectiveness of the execution of internal policies and procedures within the collections area has historically had a more significant effect on collection results than macro-economic issues. In most states, the Company offers retail customers who finance their vehicle the option of purchasing a payment protection plan product as an add-on to the installment sale contract.This product contractually obligates the Company to cancel the remaining principal outstanding for any contract where the retail customer has totaled the vehicle, as defined, or the vehicle has been stolen.The Company periodically evaluates anticipated losses to ensure that if anticipated losses exceed deferred payment protection plan revenues, an additional liability is recorded for such difference.No such liability was required at July 31, 2013 or April 30, 2013. 7 Inventory Inventory consists of used vehicles and is valued at the lower of cost or market on a specific identification basis.Vehicle reconditioning costs are capitalized as a component of inventory.Repossessed vehicles and trade-in vehicles are recorded at fair value, which approximates wholesale value.The cost of used vehicles sold is determined using the specific identification method. Goodwill Goodwill reflects the excess of purchase price over the fair value of specifically identified net assets purchased.Goodwill and intangible assets deemed to have indefinite lives are not amortized but are subject to annual impairment tests at the Company’s year-end. The impairment tests are based on the comparison of the fair value of the reporting unit to the carrying value of such unit. If the fair value of the reporting unit falls below its carrying value, the Company performs the second step of the two-step goodwill impairment process to determine the amount, if any, that the goodwill is impaired.The second step involves determining the fair value of the identifiable assets and liabilities and the implied goodwill.The implied goodwill is compared to the carrying value of the goodwill to determine the impairment, if any.There was no impairment of goodwill during fiscal 2013, and to date, there has been none in fiscal 2014. Property and Equipment Property and equipment are stated at cost.Expenditures for additions, renewals and improvements are capitalized.Costs of repairs and maintenance are expensed as incurred.Leasehold improvements are amortized over the shorter of the estimated life of the improvement or the lease period.The lease period includes the primary lease term plus any extensions that are reasonably assured. Depreciation is computed principally using the straight-line method generally over the following estimated useful lives: Furniture, fixtures and equipment 3 to 7 years Leasehold improvements 5 to 15 years Buildings and improvements 18 to 39 years Property and equipment are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future undiscounted net cash flows expected to be generated by the asset.If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying values of the impaired assets exceed the fair value of such assets.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. Cash Overdraft As checks are presented for payment from the Company’s primary disbursement bank account, monies are automatically drawn against cash collections for the day and, if necessary, are drawn against one of its revolving credit facilities.Any cash overdraft balance principally represents outstanding checks, net of any deposits in transit that as of the balance sheet date had not yet been presented for payment. Deferred Sales Tax Deferred sales tax represents a sales tax liability of the Company for vehicles sold on an installment basis in the states of Alabama and Texas.Under Alabama and Texas law, for vehicles sold on an installment basis, the related sales tax is due as the payments are collected from the customer, rather than at the time of sale. Income Taxes Income taxes are accounted for under the liability method.Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities, and are measured using the enacted tax rates expected to apply in the years in which these temporary differences are expected to be recovered or settled. The quarterly provision for income taxes is determined using an estimated annual effective tax rate, which is based on expected annual taxable income, statutory tax rates and the Company’s best estimate of nontaxable and nondeductible items of income and expense. Occasionally, the Company is audited by taxing authorities.These audits could result in proposed assessments of additional taxes. The Company believes that its tax positions comply in all material respects with applicable tax law.However, tax law is subject to interpretation, and interpretations by taxing authorities could be different from those of the Company, which could result in the imposition of additional taxes. 8 The Company recognizes the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit.For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50 percent likelihood of being realized upon ultimate settlement with the relevant tax authority.The Company applies this methodology to all tax positions for which the statute of limitations remains open. The Company is subject to income taxes in the U.S. federal jurisdiction and various state jurisdictions.Tax regulations within each jurisdiction are subject to the interpretation of the related tax laws and regulations and require significant judgment to apply.With few exceptions, the Company is no longer subject to U.S. federal, state and local income tax examinations by tax authorities for the years before fiscal 2010. In fiscal 2010, the Internal Revenue Service (“IRS”) completed the examinations of the Company’s income tax returns for fiscal years 2008 and 2009.As a result of the examinations, the IRS questioned whether deferred payment protection plan (“PPP”) revenue associated with the sale of certain receivables are subject to the acceleration of advance payments provision of the Internal Revenue Code and whether the Company may deduct losses on the sale of the PPP receivables in excess of the income recognized on the underlying contracts.The issue was timing in nature and did not affect the overall tax provision, but affected the timing of required tax payments. In January 2013, the Company received approval for a negotiated settlement with the IRS related to the examinations for income tax returns for fiscal years 2008 and 2009.The negotiated settlement resulted in additional taxable income and a resulting tax payment for the exam period.The question related to the timing of income recognition and therefore the additional income recognized in 2008 and 2009 will result in a corresponding tax deduction and resulting refund in the following fiscal year.Under the settlement the Company paid an immaterial amount of interest to the IRS related to the additional tax payment. The IRS is currently auditing the Company’s federal income tax returns for fiscal years 2010 and 2011. The Company’s policy is to recognize accrued interest related to unrecognized tax benefits in interest expense and penalties in operating expenses. The Company had no accrued penalties or interest as of July 31, 2013 or April 30, 2013. Revenue Recognition Revenues are generated principally from the sale of used vehicles, which in most cases includes a service contract and a payment protection plan product, interest income and late fees earned on finance receivables.Revenues are net of taxes collected from customers and remitted to government agencies.Cost of vehicle sales include costs incurred by the Company to prepare the vehicle for sale including license and title costs, gasoline, transport services and repairs. Revenues from the sale of used vehicles are recognized when the sales contract is signed, the customer has taken possession of the vehicle and, if applicable, financing has been approved.Revenues from the sale of service contracts are recognized ratably over the service contract period.Service contract revenues are included in sales and the related expenses are included in cost of sales.Payment protection plan revenues are initially deferred and then recognized to income using the “Rule of 78’s” interest method over the life of the contract so that revenues are recognized in proportion to the amount of cancellation protection provided.Payment protection plan revenues are included in sales and related losses are included in cost of sales as incurred.Interest income is recognized on all active finance receivable accounts using the simple effective interest method.Active accounts include all accounts except those that have been paid-off or charged-off. 9 Sales consist of the following: Three Months Ended July 31, (In thousands) Sales – used autos $ $ Wholesales – third party Service contract sales Payment protection plan revenue Total $ $ Revenues from late fees were approximately $535,000 and $461,000 for the three months ended July 31, 2013 and 2012, respectively. Late fees are recognized when collected and are reflected in interest and other income.Finance receivables more than 90 days past due were approximately $1.7 million and $638,000 at July 31, 2013 and 2012, respectively. Earnings per Share Basic earnings per share are computed by dividing net income attributable to common stockholders by the average number of common shares outstanding during the period.Diluted earnings per share are computed by dividing net income attributable to common stockholders by the average number of common shares outstanding during the period plus dilutive common stock equivalents.The calculation of diluted earnings per share takes into consideration the potentially dilutive effect of common stock equivalents, such as outstanding stock options and non-vested restricted stock, which if exercised or converted into common stock would then share in the earnings of the Company.In computing diluted earnings per share, the Company utilizes the treasury stock method and anti-dilutive securities are excluded. Stock-based compensation The Company recognizes the cost of employee services received in exchange for awards of equity instruments, such as stock options and restricted stock, based on the fair value of those awards at the date of grant over the requisite service period.The Company uses the Black Scholes option pricing model to determine the fair value of stock option awards.The Company may issue either new shares or treasury shares upon exercise of these awards.Stock-based compensation plans, related expenses and assumptions used in the Black Scholes option pricing model are more fully described in Note I. Treasury Stock The Company purchased 9,020 shares of its common stock during the first three months of fiscal 2014 for a total cost of $384,000 and 215,846 shares for a total cost of $9.4 million during the first three months of fiscal 2013.Treasury stock may be used for issuances under the Company’s stock-based compensation plans or for other general corporate purposes. Recent Accounting Pronouncements Occasionally, new accounting pronouncements are issued by the Financial Accounting Standards Board (“FASB”) or other standard setting bodies which the Company adopts as of the specified effective date. Unless otherwise discussed, the Company believes the impact of recently issued standards which are not yet effective will not have a material impact on its consolidated financial statements upon adoption. 10 C – Finance Receivables The Company originates installment sale contracts from the sale of used vehicles at its dealerships.These installment sale contracts typically include interest rates ranging from 11% to 19% per annum, are collateralized by the vehicle sold and typically provide for payments over periods ranging from 18 to 36 months.The weighted average interest rate for the portfolio was approximately 14.9% at July 31, 2014.The Company’s finance receivables are aggregated as one class of loans, which is sub-prime consumer automobile contracts.The level of risks inherent in the Company’s financing receivables is managed as one homogeneous pool.The components of finance receivables are as follows: (In thousands) July 31, 2013 April 30, 2013 Gross contract amount $ $ Less unearned finance charges ) ) Principal balance Less allowance for credit losses ) ) Finance receivables, net $ $ Changes in the finance receivables, net are as follows: Three Months Ended July 31, (In thousands) Balance at beginning of period $ $ Finance receivable originations Finance receivable collections ) ) Provision for credit losses ) ) Losses on claims for payment protection plan ) ) Inventory acquired in repossession and payment protection plan claims ) ) Balance at end of period $ $ Changes in the finance receivables allowance for credit losses are as follows: Three Months Ended July 31, (In thousands) Balance at beginning of period $ $ Provision for credit losses Charge-offs, net of recovered collateral ) ) Balance at end of period $ $ The factors which influenced management’s judgment in determining the amount of the additions to the allowance charged to provision for credit losses are described below: The level of actual charge-offs, net of recovered collateral, is the most important factor in determining the charges to the provision for credit losses. This is due to the fact that once a contract becomes delinquent the account is either made current by the customer, the vehicle is repossessed or the account is written off if the collateral cannot be recovered.Net charge-offs as a percentage of average finance receivables increased 5% to 6.2% for the first three months ended July 31, 2013 compared to 5.9% for the same period in the prior year.The increase in net charge-offs for the first three months of fiscal 2014 resulted primarily from the increased severity of losses due in part to overall wholesale price decreases coupled with the effect of overall longer contract terms partially resulting from the increased sales prices and lower down payments.Higher sales volumes, lower collections and the shift in the relative age of the dealerships also had the effect of higher additions to the allowance charged to the provision for the first three months of fiscal 2014. 11 Collections and delinquency levels can have a significant effect on additions to the allowance and are reviewed frequently.Collections as a percentage of average finance receivables were 13.8% for the three months ended July 31, 2013 compared to 14.9% for the prior year period.The decrease in collections as a percentage of average finance receivables was primarily due to the increase in the average term, higher contract modifications and more delinquent accounts for the first three months of fiscal 2014 as compared to the first three months of the prior year.Delinquencies greater than 30 days were 5.4% for July 31, 2013 and 4.0% at July 31, 2012. Macro-economic factors as well as proper execution of operational policies and procedures have a significant effect on additions to the allowance charged to the provision. Higher unemployment levels, higher gasoline prices and higher prices for staple items can potentially have a significant effect.While overall macro-economic factors were still somewhat unfavorable during the first three months of fiscal 2014, the Company continues to focus on operational improvements within the collections area as well as market share gains and governmental stimulus funds directly benefitting most of the Company’s customers which can be a positive factor in the Company’s collection efforts. Credit quality information for finance receivables is as follows: (Dollars in thousands) July 31, 2013 April 30, 2013 July 31, 2012 Principal Balance Percent of Portfolio Principal Balance Percent of Portfolio Principal Balance Percent of Portfolio Current $ % $ % $ % 3 - 29 days past due % % % 30 - 60 days past due % % % 61 - 90 days past due % % % > 90 days past due % % % Total $ % $ % $ % Accounts one and two days past due are considered current for this analysis, due to the varying payment dates and variation in the day of the week at each period end.Delinquencies may vary from period to period based on the average age of the portfolio, seasonality within the calendar year, the day of the week and overall economic factors.The above categories are consistent with internal operational measures used by the Company to monitor credit results.The Company believes that the increase in the past due percentages can be attributed in part to the continuing challenging macroeconomic environment our customers are facing. Substantially all of the Company’s automobile contracts involve contracts made to individuals with impaired or limited credit histories, or higher debt-to-income ratios than permitted by traditional lenders.Contracts made with buyers who are restricted in their ability to obtain financing from traditional lenders generally entail a higher risk of delinquency, default and repossession, and higher losses than contracts made with buyers with better credit.The Company monitors contract term length, down payment percentages, and collections for credit quality indicators. Three Months Ended July 31, Principal collected as a percent of average finance receivables % % Average down-payment percentage % % July 31, 2013 July 31, 2012 Average originating contract term (in months) Portfolio weighted average contract term, including modifications (in months) 12 The decrease in the principal collected as a percent of average finance receivables is primarily attributed to higher delinquencies, the longer average contract term and the increase in contract modifications when compared to this time last year.The increases in contract term are primarily related to our efforts to keep our payments affordable, for competitive reasons and to continue to work more with our customers when they experience financial difficulties.In order to remain competitive our term lengths may continue to increase some into the future. D – Property and Equipment A summary of property and equipment is as follows: (In thousands) July 31, 2013 April 30, 2013 Land $ $ Buildings and improvements Furniture, fixtures and equipment Leasehold improvements Construction in progress Less accumulated depreciation and amortization ) ) $ $ E – Accrued Liabilities A summary of accrued liabilities is as follows: (In thousands) July 31, 2013 April 30, 2013 Employee compensation $ $ Cash overdrafts (see Note B) Deferred service contract revenue (see Note B) Deferred sales tax (see Note B) Interest Other $ $ F – Debt Facilities A summary of revolving credit facilities is as follows: (In thousands) Aggregate Interest Balance at Amount Rate Maturity July 31, 2013 April 30, 2013 Revolving credit facilities $ LIBOR + 2.25% June 2016 $ $ ( 2.44% at July 31, 2013 and 2.70% at April 30, 2013) On March 9, 2012, the Company entered into an Amended and Restated Loan and Security Agreement (“Credit Facilities”) with a group of lenders providing revolving credit facilities totaling $125 million.On September 20, 2012, the Credit Facilities were amended to increase the total revolving commitment to $145 million.On February 4, 2013, the Company entered into an amendment to the Credit Facilities to amend the definition of eligible vehicle contracts to include contracts with 36-42 month terms. On June 24, 2013, the Credit Facilities were amended to extend the term to June 2016, provided the option to request revolver commitment increases for up to an additional $55 million and provided for a 0.25% decrease in each of the three pricing tiers for determining the applicable interest rate. The revolving credit facilities are collateralized primarily by finance receivables and inventory, are cross collateralized and contain a guarantee by the Company.Interest is payable monthly under the revolving credit facilities. The Credit Facilities provide for three pricing tiers for determining the applicable interest rate, based on the Company’s consolidated leverage ratio for the preceding fiscal quarter. The current applicable interest rate under the Credit Facilities is generally LIBOR plus 2.25%.The Credit Facilities contains various reporting and performance covenants including (i) maintenance of certain financial ratios and tests, (ii) limitations on borrowings from other sources, (iii) restrictions on certain operating activities and (iv) limitations on the payment of dividends or distributions. 13 The distribution limitations under the Credit Facilities allow the Company to repurchase the Company’s stock so long as: either (a) the aggregate amount of such repurchases does not exceed $40 million beginning March 9, 2012 and the sum of borrowing bases combined minus the principal balances of all revolver loans after giving effect to such repurchases is equal to or greater than 25% of the sum of the borrowing bases, or (b) the aggregate amount of such repurchases does not exceed 75% of the consolidated net income of the Company measured on a trailing twelve month basis; provided that immediately before and after giving effect to the stock repurchases, at least 12.5% of the aggregate funds committed under the credit facilities remain available. The Company was in compliance with the covenants at July 31, 2013.The amount available to be drawn under the credit facilities is a function of eligible finance receivables and inventory. Based upon eligible finance receivables and inventory at July 31, 2013, the Company had additional availability of $42 million under the revolving credit facilities. The Company incurred debt issuance costs of approximately $200,000 and $42,000 in connection with the amendments to the credit facilities in June 2013 and September 2012, respectively.The Company recognized $73,000 and $46,000 of amortization for the three months ended July 31, 2013 and July 31, 2012, respectively, related to debt issuance costs.The amortization is reflected as interest expense in the Company’s Consolidated Statements of Operations. G – Fair Value Measurements The table below summarizes information about the fair value of financial instruments included in the Company’s financial statements at July 31, 2013 and April 30, 2013: July 31, 2013 April 30, 2013 (In thousands) Carrying Value Fair Value Carrying Value Fair Value Cash $ Finance receivables, net Accounts payable Revolving credit facilities Because no market exists for certain of the Company’s financial instruments, fair value estimates are based on judgments and estimates regarding yield expectations of investors, credit risk and other risk characteristics, including interest rate and prepayment risk.These estimates are subjective in nature and involve uncertainties and matters of judgment and therefore cannot be determined with precision.Changes in assumptions could significantly affect these estimates.The methodology and assumptions utilized to estimate the fair value of the Company’s financial instruments are as follows: Financial Instrument Valuation Methodology Cash The carrying amount is considered to be a reasonable estimate of fair value due to the short-term nature of the financial instrument. Finance receivables, net The Company estimated the fair value of its receivables at what a third party purchaser might be willing to pay. The Company has had discussions with third parties and has bought and sold portfolios, andhad a third party appraisalin November 2012 that indicates a 37.5% discount to face would be a reasonable fair value in a negotiated third party transaction.The sale of finance receivables from Car-Mart of Arkansas to Colonial is at a 37.5% discount. For financial reporting purposes these sale transactions are eliminated. Since the Company does not intend to offer the receivables for sale to an outside third party, the expectation is that the net book value at July 31, 2013, will be ultimately collected. By collecting the accounts internally the Company expects to realize more than a third party purchaser would expect to collect with a servicing requirement and a profit margin included. Accounts payable The carrying amount is considered to be a reasonable estimate of fair value due to the short-term nature of the financial instrument. Revolving credit facilities The fair value approximates carrying value due to the variable interest rates charged on the borrowings, which reprice frequently. 14 H – Weighted Average Shares Outstanding Weighted average shares of common stock outstanding, which are used in the calculation of basic and diluted earnings per share, are as follows: Three Months Ended July 31, Weighted average shares outstanding-basic Dilutive options and restricted stock Weighted average shares outstanding-diluted Antidilutive securities not included: Options I – Stock Based Compensation The Company has stock based compensation plans available to grant non-qualified stock options, incentive stock options and restricted stock to employees, directors and certain advisors of the Company.The stock based compensation plans currently being utilized are the 2007 Stock Option Plan (“2007 Plan”) and the Stock Incentive Plan (“Incentive Plan”).The Company recorded total stock based compensation expense for all plans of $644,000 ($406,000 after tax effects) and $807,000 ($504,000 after tax effects) for the three months ended July 31, 2013 and 2012, respectively.Tax benefits were recognized for these costs at the Company’s overall effective tax rate. Stock Options The Company has options outstanding under two stock option plans approved by the shareholders, the 1997 Stock Option Plan (“1997 Plan”) and the 2007 Plan. While previously granted options remain outstanding, no additional option grants may be made under the 1997 Plan.The shareholders of the Company approved an amendment to the Company’s 2007 Plan on October 13, 2010. The amendment increased from 1,000,000 to 1,500,000 the number of options to purchase our common stock that may be issued under the 2007 Plan.The 2007 Plan provides for the grant of options to purchase shares of the Company’s common stock to employees, directors and certain advisors of the Company at a price not less than the fair market value of the stock on the date of grant and for periods not to exceed ten years. Options granted under the Company’s stock option plans expire in the calendar years 2013 through 2023. 1997 Plan 2007 Plan Minimum exercise price as a percentage of fair market value at date of grant % % Last expiration date for outstanding options July 2, 2017 May 6, 2023 Shares available for grant at July 31, 2013 - 15 The fair value of options granted is estimated on the date of grant using the Black-Scholes option pricing model based on the assumptions in the table below. July 31, 2013 July 31, 2012 Expected term (years) Risk-free interest rate % % Volatility 50
